Title: From George Washington to William Livingston, 22 October 1778
From: Washington, George
To: Livingston, William


          
            Dear Sir,
            Head Quarters Fredericksburgh Octr 22 1778
          
          I have been favor’d with your letter of the 13th inst. I must refer you for the particular circumstances attending the surprize of Colo. Baylor’s Regiment to those Officers and men who made their escape, and who are now in the Jersey’s. Those persons also in whose houses the Dragoons were quartered, may be able to assist in your report to Congress. And should any deserters have come from the party concerned in the attack, their evidence may have its consideration. Lord Sterling can inform you on this subject to whom I have written for that purpose. I am dear Sir Your most humble servant.
          
            Go: Washington.
          
         